DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-11, 13-17 are presented for examination.

REASONS FOR ALLOWANCE
Claims 1-5, 7-11, 13-17 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “configuring first, second, and third threshold limits, the first threshold limit corresponding to a data change at which a backup of a client should be triggered, the second threshold limit corresponding to a maximum time interval at which the backup should be triggered, and the third threshold limit corresponding to a utilization of resources at the client above which the backup should not be triggered; monitoring an amount of data change since a last backup of the client, an elapsed time since the last backup, and a level of resource utilization at the client; determining that at least one of the amount of data change has reached the first threshold limit or the elapsed time has reached the second threshold limit; and preventing the backup of the client from occurring because the level of resource utilization at the client is above the third threshold limit, wherein the client is associated with a virtual machine, and the method further comprises: monitoring the amount of data change by issuing a first changed block request to a virtual machine manager of the virtual machine for blocks of the virtual machine that have changed; maintaining a first listing of changed blocks as reported by the virtual machine manager in response to the first changed block request; postponing the backup to a later time when the level of resource utilization at the client has decreased; at the later time, issuing a second changed block request to the virtual machine manager for blocks of the virtual machine that have changed; receiving a second listing of changed blocks as reported by the virtual machine manager in response to the second changed block request, wherein the virtual machine manager reports blocks that have changed since the first changed block request, the virtual machine manager thereby having reset a changed block tracker for the virtual machine upon receiving the first changed block request; and calculating, at the later time, blocks to be backed up using the first listing of changed blocks and the second listing of changed blocks.” 
Claim 7 recites the following limitations: “configuring first, second, and third threshold limits, the first threshold limit corresponding to a data change at which a backup of a client should be triggered, the second threshold limit corresponding to a maximum time interval at which the backup should be triggered, and the third threshold limit corresponding to a utilization of resources at the client above which the backup should not be triggered; monitoring an amount of data change since a last backup of the client, an elapsed time since the last backup, and a level of resource utilization at the client; determining that at least one of the amount of data change has reached the first threshold limit or the elapsed time has reached the second threshold limit; and preventing the backup of the client from occurring because the level of resource utilization at the client is above the third threshold limit, wherein the client is associated with a virtual machine, and the processor further carries out the steps of: monitoring the amount of data change by issuing a first changed block request to a virtual machine manager of the virtual machine for blocks of the virtual machine that have changed; maintaining a first listing of changed blocks as reported by the virtual machine manager in response to the first changed block request; postponing the backup to a later time when the level of resource utilization at the client has decreased; at the later time, issuing a second changed block request to the virtual machine manager for blocks of the virtual machine that have changed; receiving a second listing of changed blocks as reported by the virtual machine manager in response to the second changed block request, wherein the virtual machine manager reports blocks that have changed since the first changed block request, the virtual machine manager thereby having reset a changed block tracker for the virtual machine upon receiving the first changed block request; and calculating, at the later time, blocks to be backed up using the first listing of changed blocks and the second listing of changed blocks.”
Claim 13 recites the following limitations:
“configuring first, second, and third threshold limits, the first threshold limit corresponding to a data change at which a backup of a client should be triggered, the second threshold limit corresponding to a maximum time interval at which the backup should be triggered, and the third threshold limit corresponding to a utilization of resources at the client above which the backup should not be triggered; monitoring an amount of data change since a last backup of the client, an elapsed time since the last backup, and a level of resource utilization at the client; determining that at least one of the amount of data change has reached the first threshold limit or the elapsed time has reached the second threshold limit; and preventing the backup of the client from occurring because the level of resource utilization at the client is above the third threshold limit, wherein the client is associated with a virtual machine, and the method further comprises: monitoring the amount of data change by issuing a first changed block request to a virtual machine manager of the virtual machine for blocks of the virtual machine that have changed; maintaining a first listing of changed blocks as reported by the virtual machine manager in response to the first changed block request; postponing the backup to a later time when the level of resource utilization at the client has decreased; at the later time, issuing a second changed block request to the virtual machine manager for blocks of the virtual machine that have changed; receiving a second listing of changed blocks as reported by the virtual machine manager in response to the second changed block request, wherein the virtual machine manager reports blocks that have changed since the first changed block request, the virtual machine manager thereby having reset a changed block tracker for the virtual machine upon receiving the first changed block request; and calculating, at the later time, blocks to be backed up using the first listing of changed blocks and the second listing of changed blocks.”
The prior art of record Gugick et al (U.S. 8260750) teaches performing data backup based on data change threshold, or a time interval. Lin et al (U.S. 2014/0068212) teaches backup data based on data usage statistics associated with a data usage plan.
However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations cited in claims 1, 7 and 13. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 7, and 13, either in the prior art or existing case law.
Claims 2-5, 8-11, 14-17 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133